11 N.J. 591 (1953)
95 A.2d 505
IN THE MATTER OF THE APPLICATION OF BENJAMIN DOMAKO FOR A WRIT OF HABEAS CORPUS.
The Supreme Court of New Jersey.
Argued March 16, 1953.
Decided March 23, 1953.
Mr. Benjamin Domako argued the cause in propria persona.
Mr. Eugene T. Urbaniak argued the cause for the respondent (Mr. Theodore D. Parsons, Attorney-General).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam filed in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.